 Case 6:21-cv-00718-CEM-LRH Document 4 Filed 04/27/21 Page 1 of 3 PageID 38




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

VERONICA BAXTER, as Personal Representative
of the ESTATE OF ANGELO J. CROOMS,
Deceased,

AL-QUAN PIERCE, as Personal Representative
of the ESTATE OF SINCERE PIERCE,
Deceased,

                Plaintiffs,
         v.

JAFET SANTIAGO-MIRANDA, individually
and as an agent of BREVARD COUNTY
SHERIFF’S OFFICE;
CARSON HENDREN, individually
and as an agent of BREVARD COUNTY
SHERIFF’S OFFICE; and WAYNE IVEY, in his
official capacity as BREVARD
COUNTY SHERIFF,

                Defendants.


                    RULE 2.01(C) MOTION FOR SPECIAL ADMISSION
                   BY NON-RESIDENT ATTORNEY BRIAN ELDRIDGE


         Non-resident attorney, Brian Eldridge of Hart McLaughlin & Eldridge, LLC, respectfully

moves for special admission to practice in this matter pursuant to Local Rule 2.01(c) and the Clerk’s

notice (Dkt. #3) and states the following in support:

         1.     I am an attorney for Plaintiffs in this cause and am a resident of the State of Illinois. I

am not a resident of Florida and am not a member of the Florida bar.

         2.     I am admitted and a member in good standing to practice in Illinois (ARDC

#6281336) as well as the U.S. District Court for the Northern District of Illinois, among other federal

districts.
 Case 6:21-cv-00718-CEM-LRH Document 4 Filed 04/27/21 Page 2 of 3 PageID 39




        3.      I have not abused the privilege of special admission by maintaining a regular practice

of law in Florida.

        4.      I have not appeared in any cases in state or federal court in Florida for the last 36

months.

        5.      I satisfy the additional requirements for special admission, including:

                a. I am familiar with 28 U.S.C. § 1927.

                b. I will comply with the Federal Rules of Civil Procedure and the Local Rules of this

                     Court.

                c. I have submitted registration with the Middle District of Florida’s CM/ECF

                     system, which has responded that this Court must grant this motion before

                     registration can be granted.

                d. I affirm the Oath of Admission to the Florida Bar and the bar of this Court.

        WHEREFORE, non-resident attorney, Brian Eldridge of Hart McLaughlin & Eldridge, LLC,

respectfully requests that the Court grant him special admission to practice in this matter.



Dated: April 23, 2021                               Respectfully submitted,

                                                    Veronica Baxter, as Administrator of the
                                                    Estate of Angelo J. Crooms, Deceased; and
                                                    Al-Quan Pierce, as Administrator of the
                                                    Estate of Sincere Pierce, Deceased


                                         By:        /s/    Brian Eldridge
                                                           Brian Eldridge



Ben Crump
BEN CRUMP LAW
122 S. Calhoun Street
Tallahassee, Florida 32301
(800) 713-1222

                                                       2
 Case 6:21-cv-00718-CEM-LRH Document 4 Filed 04/27/21 Page 3 of 3 PageID 40




ben@bencrump.com

Natalie Jackson
THE LAW OFFICE OF NATALIE JACKSON
121 S. Orange Avenue, Suite 1500
Orlando, FL 32801
(407) 437-9295
natalie@nataliejacksonlaw.com

Steven Hart*
Brian Eldridge*
John Marrese*
HART MCLAUGHLIN & ELDRIDGE, LLC
22 W. Washington Street, Suite 1600
Chicago, Illinois 60602
(312) 955-0545
shart@hmelegal.com
beldridge@hmelegal.com
jmarrese@hmelegal.com

Attorneys for Plaintiffs

* Pending Special Admission




                                      3
